PRITCHARD, Circuit Judge
(dissenting). I concurred in the opinion rendered in this case 195 Fed. 447, but after a careful reading of the petition for rehearing, and also the case of Tippett & Wood v. Barham, 180 Fed. 76, 103 C. C. A. 430, I am of the opinion that, inasmuch as the vendor reserved a lien on the tanks in controversy for the purchase price, which was duly recorded in accordance with the laws of West Virginia, the title never passed to the mortgagee under the after-acquired property clause, but remained in the vendor.
Therefore I think a rehearing should be granted.
End of Cases in Vol. 195